Citation Nr: 0918934	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
prostate cancer, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:     Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

In December 2006, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

The Board notes that the Veteran's claim was stayed pending 
the appeal of  Haas v. Nicholson, 20 Vet. App. 256 (2006).  
Specifically, claims for presumptive service connection based 
on exposure to Agent Orange, in which the only evidence of 
such exposure is the receipt of the Vietnam Service Medal or 
service on a vessel in the waters off the shore of Vietnam, 
were delayed pending final determination of appellate actions 
in the case of Haas v. Peake.  In its May 2008 decision, the 
United States Court of Appeals for the Federal Circuit found 
that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 
38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical 
presence of a Veteran within the land borders of Vietnam 
(including inland waterways) during service, and that the 
receipt of the Vietnam Service Medal alone does not establish 
service in Vietnam.  The United States Supreme Court declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake is now final.  See Chairman's Memorandum No. 
01-09-04 (January 22, 2009).  The Board is now free to 
adjudicate the Veteran's claim. 



FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.  

2.  By an unappealed decision dated in June 2003, the RO 
denied the Veteran's claim of entitlement to service 
connection for prostate cancer.  

3.  Evidence submitted subsequent to the June 2003 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

1.  The rating decision of June 2003 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in February 2003.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
letter in July 2003.  

Specific to requests to reopen, the claimant must be notified 
of both the above criteria and the criteria for reopening a 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, a notice letter provided to the 
Veteran in October 2004 included the criteria for reopening a 
previously denied claim and information concerning why the 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided.

In a correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in April 2006.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and private records from Dr. Cabinian, San Diego 
Urological Medical Group, Paradise Valley Hospital and 
Radiation Medical Group.  The Board notes that the Veteran 
was not provided with a VA prostate examination.  The Board's 
duty to assist requires obtaining a medical opinion in 
certain circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the Veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether the Veteran suffered an event, injury, 
or disease in service a determination that the Board must 
make.  McLendon, 20 Vet. App. 79, 82 (2006).  For reasons 
cited more fully below, there is no credible evidence that 
prostate cancer began in service or within any presumptive 
period, so the duty to provide a medical opinion did not 
arise.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.    



New and Material Evidence

The Board will first address the issue of whether new and 
material evidence has been submitted to warrant reopening the 
claim of entitlement to service connection for prostate 
cancer.  Despite any determination by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
a chronic disease, including malignant tumors, if manifested 
to a compensable degree within one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a Veteran was exposed to a herbicide 
agent during active military, naval or air service, certain 
diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).       

The Veteran's original claim for service connection for 
prostate cancer due to herbicide exposure was denied in June 
2003.  Presumptive service connection was denied because 
there was no evidence that the Veteran served within the land 
borders of Vietnam; direct service connection was denied 
because there was no evidence of complaints, treatment or 
diagnosis of a prostate condition in service.  The RO noted 
that there was evidence of a diagnosis of prostate cancer but 
that there was no evidence showing that the cancer was 
incurred in or otherwise caused by service.  The evidence on 
record at the time of the June 2003 decision included service 
treatment records and private treatment records from Dr. 
Fuller, Dr. Cabinian and Dr. Lowe.  

Evidence submitted subsequent to the June 2003 denial 
included statements by the Veteran and private treatment 
records from Dr. Fuller, Dr. Cabinian and Dr. Lowe; many of 
the submissions were duplicates of evidence previously 
submitted.  Upon reviewing this evidence, the Board does not 
find any basis to reopen the Veteran's claim.  The evidence 
submitted since the June 2003 denial is new in that some of 
it was not of record at that time; however, it is not 
material.  The additionally submitted evidence only confirms 
what had already been established by the record: that the 
Veteran was diagnosed with and treated for prostate cancer.  
An October 1997 treatment note by Dr. Cabinian is the 
earliest evidence showing a prostate problem.  The treatment 
note indicates that the Veteran had an enlarged prostate and 
that a biopsy was ordered.  

Even though the standard for reopening a claim based on the 
submission of new and material evidence is a low one, the 
Board cannot reopen this claim because none of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claim; namely, that 
prostate cancer was shown in service or within a presumptive 
period or that the currently diagnosed prostate cancer was in 
any way related to his active duty service.  38 C.F.R. 
§ 3.156(a).  Further, the Veteran has not submitted evidence 
proving that he set foot in Vietnam or that he served on the 
inland waterways of the country.  Therefore, he is not 
entitled to service connection based on the presumption of 
herbicide exposure.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  

Without medical training, laypersons, such as the Veteran, 
are not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent 
and sufficient to establish a diagnosis or medical etiology 
of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of prostate 
cancer.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that prostate cancer was incurred in service.

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence having not been received, 
entitlement to service connection for prostate cancer is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


